In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-18-00033-CV



      MARIO MATA, LILY MATA, AND/OR ALL OCCUPANTS OF
       2804 HUBBARD CIRCLE, AUSTIN, TX 78746, Appellants

                                  V.

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR SABR
    TRUST 2004-OP1, MORTGAGE PASS-THROUGH CERTIFICATES,
                    SERIES 2004-OP1, Appellees



             On Appeal from the County Court at Law No. 2
                         Travis County, Texas
                  Trial Court No. C-1-CV-18-000434




             Before Morriss, C.J., Burgess and Stevens, JJ.
              Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
         Mario Mata and Lily Mata filed a timely notice of appeal in the County Court at Law No. 2

of Travis County 1 on May 7, 2018. The clerk’s record was filed on September 14, 2018. The

reporter’s record was due to be filed on or before August 28, 2018. After the court reporter

informed this Court that the Matas made no request for transcription of the reporter’s record and

did not pay for the transcription and filing of that record, this Court advised the Matas, by letter

dated September 14, 2018, that this case would move forward on the clerk’s record alone if the

Matas did not pay for preparation of the reporter’s record by October 5, 2018. When the court

reporter was not compensated for the preparation and filing of the record, this Court advised the

Matas—by letter dated October 12, 2018—that the case would be determined on the clerk’s record

alone and that their appellate brief was due on or before November 12, 2018.

         When neither a brief nor a motion to extend time for filing same was received by

November 12, 2018, this Court advised the Matas by letter dated November 28, 2018, that the brief

was late. We further extended the deadline for filing the brief to December 13, 2018. We warned

the Matas that failure to file the brief by December 13, 2018, would subject this appeal to dismissal

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

         We received no responsive communication from either Mario Mata or Lily Mata and did

not receive an opening brief from the appellants. Having received no response to this Court’s letter




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2
of November 28, 2018, and no briefing from the appellants, this appeal is ripe for dismissal for

want of prosecution. Consequently, pursuant to Rules 38.8 and 42.3 of the Texas Rules of

Appellate Procedure, we dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).




                                            Ralph K. Burgess
                                            Justice

Date Submitted:         January 9, 2019
Date Decided:           January 10, 2019




                                               3